      Case 1:18-cv-09711-GBD-KHP Document 238 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    3/2/2021
  NEREIDA MORALES,
                                                                      18-CV-9711 (GBD) (KHP)
                                        Plaintiff,
                                                                             ORDER
                          -against-


  THE NEW YORK AND PRESBYTERIAN
  HOSPITAL et al.,


                        Defendants.


KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

       On February 26, 2021 the defendants in the above-captioned case filed joint motions to

dismiss this case based on Plaintiff’s failure to prosecute her claims. Based on the certificate of

service filed at ECF No. 236, Defendants also served their moving papers on Plaintiff via email

on February 26, 2021. The pro se Plaintiff has until March 26, 2021 to file an opposition to

Defendants’ motion. The opposition should explain why Plaintiff has not participated in

discovery to prosecute her claims and why her claims should not be dismissed.

       The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se

Plaintiff. Plaintiff is reminded that all communications with the Court should be filed

electronically through the Southern District’s pro se office onto ECF.
     Case 1:18-cv-09711-GBD-KHP Document 238 Filed 03/02/21 Page 2 of 2




SO ORDERED.

Dated: March 2, 2021
       New York, New York

                                         ______________________________
                                         KATHARINE H. PARKER
                                         United States Magistrate Judge




                                     2
